Name: Commission Regulation (EEC) No 957/93 of 22 April 1993 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 4. 93 Official Journal of the European Communities No L 97/29 COMMISSION REGULATION (EEC) No 957/93 of 22 April 1993 altering the import levies on products processed from cereals and rice rate established during the reference period from 21 April 1993, as regards floating currencies, should be used to calculate the levies ; Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients ; Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (10), as last amended by Regulation (EEC) No 1740/78 (ll), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 14 (4) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 674/92 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (% and in particular Article 5 thereof, Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No 756/93 (*), as last amended by Regulation (EEC) No 860/93 O ; Whereas Council Regulation (EEC) No 1906/87 (8), amended Council Regulation (EEC) No 2744/75 (9), as regards products falling within CN codes 2302 10, 2302 20, 2302 30 and 2302 40 ; Whereas, in order to make it possible for the levy arrange ­ ments to function normally, the representative market HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75 as fixed in the Annex to Regulation (EEC) No 756/93 are hereby altered to the amounts set out in the Annex. Article 2 This Regulation shall enter into force on 23 April 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 1 . (3) OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 73, 19 . 3 . 1992, p. 7. ft OJ No L 387, 31 . 12. 1992, p. 1 . I6) OJ No L 77, 31 . 3 . 1993, p. 39. 0 OJ No L 90, 14. 4. 1993, p. 14. 0 OJ No L 182, 3. 7. 1987, p. 49. 0 OJ No L 281 , 1 . 11 . 1975, p. 65. (,0) OJ No L 168, 25. 6. 1974, p. 7. (") OJ No L 202, 26. 7 . 1978 , p. 8 . No L 97/30 Official Journal of the European Communities 23 . 4. 93 ANNEX to the Commission Regulation of 22 April 1993 altering the import levies on products processed from cereals and rice (ECU/tonne) CN code Import levies (') ACP Third countries(other than ACP) 1102 20 10 245,84 251,88 1102 20 90 139,31 142,33 1103 13 10 245,84 251,88 1103 13 90 139,31 142,33 1103 29 40 245,84 251,88 11041950 245,84 251,88 1104 23 10 218,53 221,55 1104 23 30 218,53 221,55 1104 23 90 139,31 142,33 1104 30 90 102,44 108,48 1106 20 90 21 6,26 (3) 240,44 1108 1200 219,89 240,44 1108 13 00 219,89 240,44 (6) 1108 1400 109,94 240,44 1108 1990 109,94 (3) 240,44 1702 30 51 286,82 383,54 1702 30 59 219,89 286,38 1702 30 91 286,82 383,54 1702 30 99 219,89 286,38 1702 40 90 219,89 286,38 1702 90 50 219,89 286,38 1702 90 75 300,48 397,20 1702 90 79 208,97 275,46 2106 90 55 219,89 286,38 2303 10 11 273,16 454,50 (') In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products origi ­ nating in the African, Caribbean and Pacific States :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90. (6) Pursuant to Regulation (EEC) No 3834/90, the levy on importation into the Community of products of CN code 1108 13 00 is reduced by 50% within the limit of a fixed quantity of 5 000 tonnes. (8) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.